DETAILED ACTION

1.	Claims 1-7, 9-15 and 17 - 22 are allowed.

2.	Applicant’s submission of March 31, 2022 entered amendments to Claims 1, 3-7, 9-12 and 17-22. Applicant cancelled Claims 8 and 16.  No new matter was introduced.
 
3.	Authorization for this examiner's amendment was given in an interview with attorney Rachel Lea Leventhal (Reg No. 54,266) on 05/20/22 and via an email received on 5/20/22.

An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.












EXAMINER’S AMENDMENT

LISTING OF CLAIMS:


1. (Currently Amended) A system, comprising: a crowdsourcing request circuit structured to configure at least one parameter of a crowdsourcing request related to obtaining information on a condition of a collateral for a loan; a crowdsourcing publishing circuit configured to publish the crowdsourcing request to a group of information suppliers; a crowdsourcing communications circuit structured to collect and process at least one response from the group of information suppliers, and to provide a reward to at least one of the group of information suppliers in response to a successful information supply event a blockchain service circuit structured to interface with a distributed ledger, the blockchain service circuit comprising a first application programming interface (API) configured to communicate with the crowdsourcing communications circuit to generate data on the blockchain corresponding to the at least one response from the group of information suppliers and the reward; and a robotic process automation circuit comprising at least one of an artificial intelligence system, a machine learning system, or a neural network, the at least one of the artificial intelligence system, the machine learning system, or the neural network being configured to maintain a training data set comprising feedback data of outcomes of success comprising recognition of a pattern of prices or value of the collateral over time in relation to a collateral satisfaction value and the reward; and iteratively train the at least one of the artificial intelligence system, the machine learning system, or the neural network, using the training data set, to: receive the blockchain data via the first API; and output an action value corresponding to a loan-related activity based on the collateral, the loan-related activity comprising at least one of validating title for the collateral, recording a change in title for the collateral, assessing the value of the one of the collateral, initiating inspection of the one of the collateral, initiating maintenance of the collateral, initiating security for the collateral, modifying terms and conditions for the collateral, offering the loan, accepting the loan, underwriting the loan, setting an interest rate for a loan, deferring a payment requirement, modifying the interest rate for the loan, calling the loan, closing the loan, setting terms and conditions for the loan, providing notices required to be provided to a borrower, foreclosing on property subject to the loan, modifying terms and conditions for the loan, a foreclosure action, a lien administration action, an interest-rate setting action, a default initiation action, a substitution of collateral, or a calling of the loan; automatically implement the loan-related activity corresponding to the action value in response to the collateral satisfaction value via a second API; Filing Date: May 28, 2020 generate one or more blocks containing data corresponding to the loan-related activity; generate one or more hash values of the one or more blocks; and link the one or more blocks to the blockchain via the one or more hash values via a third API.

12.  (Currently Amended)  A method comprising: configuring at least one parameter of a crowdsourcing request related to obtaining information on a condition of a collateral for a loan; publishing the crowdsourcing request to a group of information suppliers; collecting and processing at least one response to the crowdsourcing request; providing a reward to at least one supplier of the group of information suppliers in response to a successful information supply event, generating data on a blockchain via a first application programming interface (API), the data on the blockchain corresponding to the at least one response from the group of information suppliers and the reward; and maintaining a training data set comprising feedback data of outcomes of success comprising recognition of a pattern of prices or value of the collateral over time in relation to a collateral satisfaction value and the reward; and iteratively training at least one of an artificial intelligence system, a machine learning system, or a neural network, using the training data set, to: receive the blockchain data via the first API; and output an action value corresponding to a loan-related activity based on the collateral, the loan-related activity comprising at least one of validating title for the collateral, recording a change in title for the collateral, assessing the value of the one of the collateral, initiating inspection of the one of the collateral, initiating maintenance of the collateral, initiating security for the collateral, modifying terms and conditions for the collateral, offering the loan, accepting the loan, underwriting the loan, setting an interest rate for a loan, deferring a payment requirement, modifying the interest rate for the loan, calling the loan, closing the loan, setting terms and conditions for the loan, providing notices required to be provided to a borrower, foreclosing on property subject to the loan, modifying terms and conditions for the loan, a foreclosure action, a lien administration action, an interest-rate setting action, a default initiation action, a substitution of collateral, or a calling of the loan automatically implement the loan-related activity corresponding to the action value in response to the collateral satisfaction value via a second API; generate one or more blocks containing data corresponding to the loan-related activity; generate one or more hash values of the one or more blocks; and link the one or more blocks to the blockchain via the one or more hash values via a third API.

19. (Currently Amended) An apparatus, comprising: a crowdsourcing request circuit structured to provide an interface to enable configuration of at least one parameter of a crowdsourcing request related to obtaining information on a condition of a collateral for a loan, the interface comprising a first application programming interface (API); a crowdsourcing publishing circuit configured to publish the crowdsourcing request to a group of information suppliers in response to the crowdsourcing request; a crowdsourcing communications circuit structured to: provide an interface to collect at least one response to the crowdsourcing request from members of the group of information suppliers; and provide a reward to at least one of the group of information suppliers in response to a successful information supply event, a blockchain service circuit structured to interface with a distributed ledger, the blockchain service circuit comprising a second API configured to communicate with the crowdsourcing communications circuit to generate data on the blockchain corresponding to the at least one response from the group of information suppliers and the reward; and a robotic process automation circuit comprising at least one of an artificial intelligence system, a machine learning system, or a neural network, the at least one of the artificial intelligence system, the machine learning system, or the neural network being configured to: maintain a training data set comprising feedback data of outcomes of success comprising recognition of a pattern of prices or value of the collateral over time in relation to a collateral satisfaction value and the reward; and iteratively train the at least one of the artificial intelligence system, the machine learning system, or the neural network, using the training data set, to: receive the blockchain data via the second API; and output an action value corresponding to a loan-related activity based on the collateral, the loan-related activity comprising at least one of validating title AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 13 of 21for the collateral, recording a change in title for the collateral, assessing the value of the one of the collateral, initiating inspection of the one of the collateral, initiating maintenance of the collateral, initiating security for the collateral, modifying terms and conditions for the collateral, offering the loan, accepting the loan, underwriting the loan, setting an interest rate for a loan, deferring a payment requirement, modifying the interest rate for the loan, calling the loan, closing the loan, setting terms and conditions for the loan, providing notices required to be provided to a borrower, foreclosing on property subject to the loan, modifying terms and conditions for the loan, a foreclosure action, a lien administration action, an interest-rate setting action, a default initiation action, a substitution of collateral, or a calling of the loan; automatically implement the loan-related activity corresponding to the action value in response to the collateral satisfaction value via a third API; generate one or more blocks containing data corresponding to the loan-related activity; generate one or more hash values of the one or more blocks; and link the one or more blocks to the blockchain via the one or more hash values via a fourth API.


REASONS FOR ALLOWANCE


REASONS FOR PATENT ELIGIBITY

Based on the 2019 PEG guidance from January 7, 2019: 
Under Step 2A, prong 1:
The claims recite an abstract idea of collecting and processing information related to loan collateral and rewarding successful information supply.

The claimed concept falls into the category of organizing human activity, specifically a commercial interaction.

Under Step 2A prong 2, the claimed invention has been deemed to recite limitations that integrates the identified abstract idea into a practical application. 

The claimed limitations recite the limitations of: “a system, comprising: a crowdsourcing request circuit structured to configure at least one parameter of a crowdsourcing request related to obtaining information on a condition of a collateral for a loan; a crowdsourcing publishing circuit configured to publish the crowdsourcing request to a group of information suppliers; a crowdsourcing communications circuit structured to collect and process at least one response from the group of information suppliers, and to provide a reward to at least one of the group of information suppliers in response to a successful information supply event a blockchain service circuit structured to interface with a distributed ledger, the blockchain service circuit comprising a first application programming interface (API) configured to communicate with the crowdsourcing communications circuit to generate data on the blockchain corresponding to the at least one response from the group of information suppliers and the reward; and a robotic process automation circuit comprising at least one of an artificial intelligence system, a machine learning system, or a neural network, the at least one of the artificial intelligence system, the machine learning system, or the neural network being configured to maintain a training data set comprising feedback data of outcomes of success comprising recognition of a pattern of prices or value of the collateral over time in relation to a collateral satisfaction value and the reward; and iteratively train the at least one of the artificial intelligence system, the machine learning system, or the neural network, using the training data set, to: receive the blockchain data via the first API; and output an action value corresponding to a loan-related activity based on the collateral, the loan-related activity comprising at least one of validating title for the collateral, recording a change in title for the collateral, assessing the value of the one of the collateral, initiating inspection of the one of the collateral, initiating maintenance of the collateral, initiating security for the collateral, modifying terms and conditions for the collateral, offering the loan, accepting the loan, underwriting the loan, setting an interest rate for a loan, deferring a payment requirement, modifying the interest rate for the loan, calling the loan, closing the loan, setting terms and conditions for the loan, providing notices required to be provided to a borrower, foreclosing on property subject to the loan, modifying terms and conditions for the loan, a foreclosure action, a lien administration action, an interest-rate setting action, a default initiation action, a substitution of collateral, or a calling of the loan; automatically implement the loan-related activity corresponding to the action value in response to the collateral satisfaction value via a second API; Filing Date: May 28, 2020 generate one or more blocks containing data corresponding to the loan-related activity; generate one or more hash values of the one or more blocks; and link the one or more blocks to the blockchain via the one or more hash values via a third API.”

These are meaningful limitations that as an ordered combination that are more than mere instructions to apply the abstract idea using a computer and are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application. Further, as an ordered combination, the claims are also not well-understood, routine or conventional.

For the reasons stated above, the Claims 1-7, 9-15 and 17-22 are directed to patent eligible subject matter.

In the prior Office Action, dated October 26, 2021, no prior art was identified for Claims 8-11 and 16-18 with respect to “a robotic process automation circuit structured to, based on training on a training data set comprising human user interactions with at least one of the crowdsourcing request circuit or the crowdsourcing communications circuit, configure the crowdsourcing request based on at least one attribute of the loan, wherein the at least one attribute of the loan is obtained from a smart contract circuit that manages the loan” and “training a robotic process automation circuit on a training data set comprising a plurality of outcomes corresponding to a plurality of the crowdsourcing requests, and operating the robotic process automation circuit to iteratively improve the crowdsourcing request.” The Office Action stated that Claims 8-11 and 16-18 would be allowable if rewritten in independent form. Applicant has amended independent Claims 1 and 19 respectively to incorporate the allowable subject matter of canceled dependent Claim 8. Independent claim 12 has been amended to incorporate the allowable subject matter of canceled dependent Claim 16.  Independent Claims 1, 12 and 16 are now allowable, and all other pending claims are now allowable at least due to their dependency on an allowable independent claim. 

The closest prior art of record US 2013/0006844 A1, Kremen, discloses systems and methods for collateralizing loans. Some embodiments increase the likelihood of repayment by obtaining access to a qualified attribute of a borrower by a first computer component, monitoring by a second computer component for a financial event associated with the loan to the borrower, and taking control of the qualified attribute of the borrower by a third computer component. Taking control may include notifying social contacts. securing the loan by taking various security interests and technical countermeasures against the borrower re-obtaining access or re-taking control are disclosed. Providing loans, receiving loan applications, providing loans proceeds, processing payments, and underwriting criteria are disclosed. Underwriting employing social contacts for recommendations, loan guarantees, social contact credit scores, public repayment promises, loan repayment coaches, fraud criteria, crowdsourced risk evaluation, social graphs, borrower stability factors derived from social graphs, data associated with online information repositories, and efficacy of notification are disclosed. Kremen does not teach a robotic process automation circuit structured to, based on training on a training data set comprising human user interactions with at least one of the crowdsourcing request circuit or the crowdsourcing communications circuit, configure the crowdsourcing request based on at least one attribute of the loan, wherein the at least one attribute of the loan is obtained from a smart contract circuit that manages the loan” and “training a robotic process automation circuit on a training data set comprising a plurality of outcomes corresponding to a plurality of the crowdsourcing requests, and operating the robotic process automation circuit to iteratively improve the crowdsourcing request.

The closest prior art of record US 2019/0164221 A1, Hill et al., discloses a multisig digital asset wallet stores collateral for a loan. The borrower and lender agree to loan terms including collateralization requirements. Over the course of the loan repayment period, a Loan-to-Value (LTV) ratio between the digital asset collateral and the loan principal balance will change due to fluctuations in the market exchange value of the digital asset and a declining loan principal balance due to regular loan repayments by the borrower. If the LTV exceeds the collateral requirements by an overage amount, then the borrower may sign a transaction and request signatures from other participants to withdraw funds from the multisig collateral wallet. If the LTV fails to satisfy the collateral requirements, participants may spend funds from the multisig collateral wallet to improve the LTV, catch up after a missed payment by the borrower, or pay down the loan principal. Hill does not teach a robotic process automation circuit structured to, based on training on a training data set comprising human user interactions with at least one of the crowdsourcing request circuit or the crowdsourcing communications circuit, configure the crowdsourcing request based on at least one attribute of the loan, wherein the at least one attribute of the loan is obtained from a smart contract circuit that manages the loan” and “training a robotic process automation circuit on a training data set comprising a plurality of outcomes corresponding to a plurality of the crowdsourcing requests, and operating the robotic process automation circuit to iteratively improve the crowdsourcing request.

Other relevant prior art:
Dimitris Memos, Shaking up the Maritime Industry through Open Data and Crowdsourcing, April 2017, International Journal of Digital Business, Volume 2017, Issue 1, Pages 1 - 16;

Yuan Lu et al., ZebraLancer: Private and Anonymous Crowdsourcing System atop Open Blockchain, 3 March 2018, New Jersey Institute of Technology, arXiv: 1803.01256v1; 

	Jessica Leber, Can a Credit Score be Crowdsourced?, June 7, 2012, MIT Technology Review:	

Caroline O'Donovan, What If You Could Crowdsource A Loan, April 17, 2015, BuzzFeed News; and

Nick Szabo et al., Smart Contracts: 12 Use Cases for Business & Beyond, December 2016, Chamber of Digital Commerce.

For the reasons stated above, Claims 1-7, 9-15 and 17 - 22 are allowed.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE N. PROIOS/Examiner, Art Unit 3694    
                                                                                                                                                                                                    
                                                                                                                                                                                           /MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        6/16/2022